DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Examiner notes the instant specification mentions figure 1 however the instant figures do not include figure 1..  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Please note, examiner will not consider figure 1 of applicant’s co-pending application 16/976217 as new matter.  Examiner notes the instant specification mentions figure 1 however the instant figures do not include figure 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-33 and 35-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically claims 24-33 and 35-39 all depend on claims which have been cancelled from the instant application.  Examiner cannot be certain how the claims are intended to be structured however for examination purpose will assume that claims that depend on claim 1 are intended to depend on claim 23, claims that depend on claim 6 depend on claim 28, claims that depend on claim 9 depend on claim 31, claims that depend on claim 12 will depend on claim 34, and claims depending on claim 15 depend on claim 37.  Examiner notes that if applicant amends the claims such that claim dependency is different than the above and causes an art rejection of a claim to become invalid due to a change of dependency, examiner will treat such dependency change as a claim amendment to overcome prior art.
Further claim 25 states “the first and second directions” without depending on a claim where “the first and second directions” was previously claimed (this was claimed in claim 24, not claim 23).  Examiner is uncertain if applicant intended claim 25 to depend on claim 24 or wanted the claim to depend on claim 23 and “the first and second directions” should be a first and a second direction.  For examination purposes examiner will treat the claim as if they say “a first direction and a second direction.”
In re claims 26-28, the claims use the term “the conduit” however claim 23 requires a plurality of conduits (interconnecting the first channels) and a plurality of conduits (interconnecting the second channels) and a first conduit extending from the plate.  Therefore there are multiple conduits which “the conduit” could be referring to.  For examination purposes, examiner will assume the claims states, …”wherein at least one conduit of the plurality of conduits for interconnecting the first fluid channels is…”
In re claim 33, applicant claims that the base plate has a tessellating form.  Claim 23 only requires a single base plate rendering it unclear what applicant is meaning by a tessellating form. Specifically, it appears applicant is trying to claim the arrangement of multiple base plates as seen in figure 4, however without the claim referencing the multiple base plates (formed by the repeating units) it’s unclear how the single base plate (of each repeating unit) would be in a tessellating form.  Due to lack of clarity claim 33 will not further be treated on its merits.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 23-26, 31-32, 34-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over British Patent Publication GB1506721 to Carbone-Lorraine.
In re claim 23-25, Carbone-Lorraine discloses a heat exchanger comprising:
a plurality of first channels (the channels (1));
a plurality of conduits (Conduits (2)) for interconnecting the first fluid channels;
a plurality of second channels (channels (3));
a plurality of conduits (conduits (4)) for interconnecting the second fluid channels;
wherein the apparatus includes a base plate (Figure 4 for example shows where the heat exchanger would have a base plate.  Specifically, if the device of figure 1 had the inlets at a bottom (with respect to figure 1) and outlets at the top, to make the configuration of figure 4, the bottom most plate/surface forming the bottom channel (3) would act a base plate).
Carbone-Lorraine however fails to disclose the heat exchanger configured as a plurality of repeating units (multiple base plates with their own first and second fluid channels).
However, it would have been obvious to one having ordinary skill in the art before the effective filing date to duplicate the entire heat exchanger disclosed by Carbone-Lorraine and connect them in either in serial or parallel, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Please note one having ordinary skill in the art before the effective filing date would recognize that multiple heat exchangers connected in serial or parallel would have a direct effect on the heat transfer characteristics of the apparatus as a whole. Specifically, one skilled in the art would realize that plural heat exchangers creates an overall larger surface area for two fluids to exchange heat making the heat exchange between the fluids more efficient.  Therefore, one skilled in the art would be compelled to use multiple heat exchangers (in serial or parallel) to achieve a desired heat transfer characteristic of the heat exchange apparatus.
	Further examiner notes the specific configuration of the arrangement of the repeating units as defined specifically by claims 24 (where the heat exchanger device would overall have their base plates, their top plates, and their intermediate plates at the same heights) and 25 (where an outlet of one fluid is connected to an inlet of another fluid would be within the considerations made by one having ordinary skill in the art to achieve the desired heat transfer characteristics between the first and second fluids.

	In re claim 26, Carbone-Lorraine discloses the apparatus as described above including at least one conduit of the plurality of conduits for interconnecting the first fluid channels is substantially straight and substantially perpendicular to the base plate (see figure 1).

	In re claims 31 and 32, Carbone-Lorraine discloses the apparatus as described above including the base plate has a further opening and a further conduit (inlet for the second fluid), which ahs rotational symmetry substantially about an axis extending perpendicularly to the base plate (in teh configuration of figure 4 this axis would be the central axis of the heat exchanger (horizontal with respect to figure 4).

	In re claim 34, the apparatus defined above by Carbone-Lorraine inherently discloses a method of forming a heat exchange structure as described in claim 34.
	Inherently the creation of the apparatus of claim 23 defines a method comprising:
	Defining a repeating unit (I.E. the components required above);
	Defining a space available (a consideration made for any heat exchanger created is the space it must fit within);
	Determining how many repeating units would combine to occupy the space available (a determination of the maximum possible efficiency of the apparatus through duplicating the repeating units to fill the space as best as possible); and
	Forming the plurality of repeating units and thereby forming the heat exchange structure.

In re claims 35-36,  The apparatus of Carbon-Lorraine necessarily also required the steps of the repeating unit being predetermined (it cannot be altered after it’s creation therefore it’s predetermined), in the form of a base plate comprising a first opening and a first conduit extending from the plate (as described above) and the shape of the opening corresponding to the shape of the conduit (they are connected and therefore must correspond) as well as the base plate having a determined depth, the conduit having and inner and outer diameter and extension height (all dimensions a physical conduit and base plate would necessarily have)

In re claim 37, Carbon-Lorraine discloses a housing for the heat exchanger structure (the exterior surfaces of the heat exchanger form a housing, and specifically if the apparatus is configured as seen in figure 4);
A first manifold (inlets on the bottom side of figure 4) comprising:
A first fluid ingress manifold (first fluid (dashed line) enters and distributes to the channels at the bottom of figure 4) comprising an inlet port which splits into a plurality of branches, each branch corresponding with a first fluid channel;
A second fluid egress manifold (second fluid (solid line) collects from the respective branches and exits the heat exchanger at the bottom of figure 4)) which convenes a plurality of outlet branches, each branch corresponding with a second fluid channel.
And a second manifold (top of figure 4) comprising:
A first fluid egress manifold (dashed line at the top) comprising an outlet port which convenes a plurality of outlet branches, each branch corresponding with a first fluid channel;
A second fluid ingress manifold (solid line) which splits into a plurality of input branches, each branch corresponding with a second fluid channel.

In re claim 38, Carbon-Lorraine discloses the apparatus as described above including the first and second manifolds each formed as a monolithic structure, the inlet branches and outlet branches being an interdigitated arrangement (examiner notes that the arrangement seen in figure 4 when combined forms a monolithic structure with interdigitated channels).

In re claim 39 Carbon-Lorraine discloses the apparatus as described above but fails to specifically disclose the structures being formed in a single additive layer manufacturing process.
However, Official Notice is taken that additive manufacturing is a conventional or well-known feature or method for forming a single monolithic structure.  Therefore, it would have been obvious to a person having ordinary skill in the art to form the interdigitated channels and the respective manifold components by way of an additive manufacturing process as such process creates a single integral structure that is durable and formed in a manner that prevents/eliminates the potential for a leak that might be preset for example if a welding/brazing method was used to form the apparatus.

Claim(s) 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over British Publication GB1,506,721 to Carbone-Lorraine in view of U.S. Patent 10,422,585 to Jensen et al.
Carbone-Lorraine discloses the apparatus as described above but fails to disclose wherein at least one conduit of the plurality of conduits for interconnecting the first fluid channels being inclined relative to a central axis defined by the first channel and the first conduit having an elongate cross-sectional form with a shorter aspect S and a longer aspect L and wherein the longer aspect L is substantially aligned with a predetermined flow direction and the incline of the conduit.
Jensen however teaches a similar apparatus with inclined conduits (hollow members (230) and (232), see figure (3)) wherein the inclined members extend through an adjacent portion (similar to the conduits extending through the adjacent flow path of Carbone-Lorraine), and the inclined conduits can have an elongate cross-sectional form where the longer aspect is aligned with a predetermine flow direction (see Carbone-Lorraine figure 8) and the incline of the conduit.  Jensen also teaches the conduits being arranged in pairs to allow fluid to allow a first conduit of the pair promote flow from a first channel to a second channel and then having a second conduit of the pair promote flow from the second channel to the first channel (Figure 3 shows where flow 261 flows from a first channel to a second channel and then downstream has a flow conduit angled in an opposite direction that allows flow 261 to flow from the second channel to the first channel). Jensen teaches this particular arrangement could be made such that two fluids are exchanging heat [column 9, line 65-67], and notes such arrangements provide desirable heat transfer properties and reduce pressure drops across the heat exchanger.
Therefore, one skilled in the art before the effective filing date would have found it obvious to modify the apparatus as described by Carbone-Lorraine to modify the first and second conduits to each include paired inclined conduits with elongate cross-sections as taught by Jensen as such modification improves the heat transfer characteristics of the heat exchanger such as reducing pressure drop across the heat exchanger.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 9,777,973 to Heusser, U.S. PG-Pub 2015/0027669 to Kokas et al., and U.S. PG-Pub 2009/0101313 to Hoffman all disclose apparatuses with similar structures and components.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M JONAITIS whose telephone number is (571)270-5150. The examiner can normally be reached Monday -Thursday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN M JONAITIS/             Primary Examiner, Art Unit 3649